April 7, 1953

Dr. Geo. W. Cox. M.D.   Gvinion No. S-24
State Health C$icer      -
State Health Department Re: Applicability of the regis-
Austin, Texas               tration requirements of the
                            Texas Livestock Remedy Act
                            to manufacturers who sell
Dear Dr. Coxr               only to veterinarians.
         Your question is substantially as follows:

         Does Section12 of Article 192-1,
    Vernon's Civil Statutes, exempt from regis-
    tration under the Texas Livestock,Remedy
    Act manufacturers of live stock remedies
    who sell only to veterinarians and not for
    resale?
          Section 12 of Article 192-1, Vernon's Civil
Statutes, is as follows:
          "Nothing in this Act shall be con-
     strued as being applicable to or interfering
     with the compounding and dispensing of vet-
     erinarians' prescriptions, nor the dispensing
     of drugs or preparations by registered phar-
     macists compo~undedat the request of the
     purchaser and not intended for the purpose
     of resale."
          We think that the meaning of the above quoted
Section is clear that manufactured or compounded and
packaged articles of merchandise are not contemplated
or intended to be exempted, but only that veterinarianss
prescriptions and drugs compounded by a registered phar-
macist at the request of the purchaser, not for resale,
are contemplated by the Section quoted. Therefore, you
are advised that the registration requirements of the
Texas Livestock Remedy Act are applicable to manufacturers
who sell only to veterinarians.
Dr. Geo. W. Cox, M.D,, page 2 (S-24)


                       SUMMARY
          The registration requirements of the
     Texas Livestock Remedy Act are applicable
     to man~ufacturerswho sell only to veterinar-
     ians.
                                  Yours very truly,

APPROVED:                         JOHN BEN SHEPPERD
                                  Attorney General
J. C. Davis, Jr,
County Affairs Division
Willis E. Gresham                 By    4ike--*
Reviewer                               B. Duncan Davis
                                                 Assistant
Robert S. Trotti
First Assistant
John Ben Shepperd
Attorney General
BDDzam